Case 3:18-cv-09764-BRM-DEA Document 47 Filed 03/26/19 Page 1 of 2 PagelD: 789

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

HEARTLAND PAYMENT SYSTEMS, LLC,
Plaintiff, Civil Action No.

3:18-cv-9764-BRM-DEA

Vv.

ROBERT O. CARR and KATHIE HANRATTY,

Defendants.

 

 

ORDER

Presently before this Court is a joint letter application to stay. Having reviewed
that application, the Court hereby GRANTS the parties’ joint application and ORDERS as
follows:

Except as set forth below, this case is hereby stayed until the earlier of (1)

May 10, 2019 or (2) the United States Department of Justice (“DOJ”) informing Carr or Hanratty
whether it has decided to charge one or both of them for alleged insider trading.

By no later than April 19, 2019, the parties shall meet and confer as to whether
the stay should be extended. During such conferral, to the extent permissible by law, Carr and
Hanratty shall inform Plaintiff of whether the DOJ has communicated any decision on whether
Carr or Hanratty will be charged. If the parties cannot reach an agreement regarding extending
the stay, the Court will convene an in-person status conference at lO fanypm on May 30, 2019
to resolve whether the stay should be extended. In advance of that conference, Carr and/or

Hanratty may file a brief in support of extending the stay by no later than April 26, 2019 and
Case 3:18-cv-09764-BRM-DEA Document 47 Filed 03/26/19 Page 2 of 2 PagelD: 790

HPS may file a response to that brief no later than May 8, 2019.' In the event that either Carr or
Hanratty seek to extend the stay, during the pendency of any further stay application, the stay
shall remain in place and neither Carr nor Hanratty shall be obligated to respond to HPS’s
Complaint until 14 days after the Court enters an Order lifting the stay.

The stay shall not apply to any motion by HPS seeking sanctions or attorneys”
fees against Hanratty for any conduct relating to HPS’s belief that Hanratty unnecessarily
required it to file a second complaint against Hanratty in Connecticut.

SO ORDERED

 

Judge Brian R. Martinotti, U.S.D.J.

March@f, 2019

 

' Any reply brief by Carr or Hanratty shall not cause any delay in the status conference.
Further, if the deadline for filing any reply is before the date of the status conference, the reply
shall be filed (and emailed to HPS) no later than twenty-four hours before the scheduled
conference.

-2-
